                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

TODD JAGER,

              Plaintiff,

v.                                                          CV No. 18-743 GBW/CG

JAMES MULHERON, et al.,

              Defendants.

                 ORDER VACATING TELEPHONIC STATUS CONFERENCE
                       AND SETTLEMENT CONFERENCE

       THIS MATTER is before the Court on the Final Order, (Doc. 191), filed February

4, 2020. In the Court’s Final Order, this case was dismissed and has been

administratively closed. (Doc. 191 at 1).

       IT IS THEREFORE ORDERED that the settlement conference scheduled for

February 25, 2020, and the telephonic status conference set for February 18, 2020, are

hereby VACATED.

       IT IS FURTHER ORDERED that all deadlines associated with the Court’s Order

Setting Telephonic Status Conference and Settlement Conference, (Doc. 189), are

hereby VACATED.

       IT IS SO ORDERED.


                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
